DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 3, lines 1-2
	“the at least one second”  should be changed to: -- the second --
2.	 In Claim 13, line 2
“the apparatus”  should be changed to: -- the first assistant apparatus  --
3.	 In Claim 20, line 5
“the first”  should be changed to: -- a first--


Response to Amendment
	This office action is responsive to the applicant’s remarks received November 29, 2021. Claims 1-5, 7-15 & 17-20 have been fully considered and are persuasive. Claims 6 & 16 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-5, 7-15 & 17-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed November 29, 2021. Claims 1-5, 7-15 & 17-20 are now considered to be allowable subject matter. 



Allowable Subject Matter
1.	Claims 1-5, 7-15 & 17-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-5, 7-15 & 17-20 uniquely identify a method and apparatus for capability-based processing of voice queries in a multi-assistant environment.
The closest prior art made of record is Subhojit et al. (US 20180190289 A1) in combination with Wilberding (US 20180040324 A1).
The cited reference (Subhojit) teaches wherein an electronic device, a method, and a chip set are provided. The electronic device includes a memory configured to store at least one of audio feature data of audio data and speech recognition data obtained by speech recognition of audio data; and a control module connected to the memory, wherein the control module is configured to update a voice command that is set to execute a function through voice, the function being selected based on at least one of the audio feature data, the speech recognition data, and function execution data executed in relation to the audio data.
The cited reference (Wilberding) teaches example techniques to identify a voice service to process a voice input. An example implementation may involve an NMD receiving, via a microphone, voice data indicating a voice input. The NMD may identify, from among multiple voice services registered to a media playback system, a voice service to process the voice input and cause, via a network interface, the identified voice service to process the voice input.
The cited references fails to disclose a sensor that receives an audio command from a user; and a processor that: determines that a proper response to the audio command is unavailable in the first assistant apparatus based on analyzing the audio command, transmits the audio command to a plurality of assistant devices including a second assistant device, receives a plurality of responses Claims 1-5, 7-15 & 17-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677